Citation Nr: 0328159	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  03-05 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio



THE ISSUE

Entitlement to an increased evaluation for pleural adhesions 
and thickening due to asbestos exposure, currently evaluated 
at 10 percent.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

Jessica J. Wills, Law Clerk 



INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, that denied the benefit sought on appeal.  
The veteran, who had active service from January 1945 to July 
1946, appealed that decision to the BVA, and the case was 
referred to the Board for appellate review.

REMAND

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA), which became 
law in November 2000.  The VCAA provides, among other things, 
that the VA shall make reasonable efforts to notify a 
claimant of the relevant evidence necessary to substantiate a 
claim for benefits under laws administered by VA.  The VCAA 
also requires the VA to assist a claimant in obtaining that 
evidence. 38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2002).

In this case, it does not appear that the veteran has been 
adequately notified of the VCAA in connection with his 
current claim.  In this regard, the record contains no 
specific reference to the VCAA in connection with the claim 
to increase the evaluation for pleural adhesions and 
thickening due to asbestos exposure.  There is no indication 
that the RO notified the veteran as to what evidence is 
necessary to establish entitlement to an increased rating.  
Nor was the veteran informed that the RO had a duty to assist 
him in obtaining evidence.

The United States Court of Appeals for Veterans Claims 
(Court) has held that the failure by the BVA to enforce 
compliance with the requirement under 38 U.S.C.A. § 5103(a) 
for the VA to inform a claimant of information or evidence 
necessary to substantiate the claim, as well as to inform the 
claimant of which evidence the VA will seek to provide and 
which evidence the claimant is to provide, is remandable 
error.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Given the guidance from the Court, this procedural 
error must be addressed prior to final appellate review.  The 
Board also acknowledges the recent decision by the United 
States Court of Appeals for the Federal Circuit, which has 
bearing on the notice obligation required by the VCAA.  See 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003). 

The Board also finds that additional development is needed in 
this case before proceeding with appellate review.  The 
veteran was afforded a VA examination, which included a 
pulmonary function test performed in January 2002.  This test 
indicated a FEV-1 of 40 percent predicted and mixed 
obstructive and restrictive ventilatory defects.  The 
examiner noted that the restrictive defect was relatively 
mild, whereas the obstructive defect was severe.  However, 
the obstructive defect was due to asthma, which is not 
service connected.  The examiner stated that the mild 
restriction could be due to asbestos exposure.  X-rays did 
not reveal the usual abnormalities that accompany asbestos 
disease, yet there was nothing else in the veteran's history 
to account for the restrictive defect.  The examiner 
commented that the majority of the veteran's symptomatology 
was due to his asthma.  He further stated, "[n]onetheless, 
the restriction presumed due to asbestos exposure is an 
element of his pulmonary disease and symptomatology so that 
the patient might not have been so severely impaired had he 
not had the asbestos exposure while in service."  Thus, it 
is unclear as to what extent the veteran's service-connected 
disability contributed to his lung function impairment.  
Further, since ratings for asbestosis under the General 
Rating Formula for Interstitial Lung Disease (38 C.F.R. 
§ 4.97, Diagnostic Code 6833 (2002)) and for chronic pleural 
effusion or fibrosis under the General Rating Formula for 
Restrictive Lung Disease (38 C.F.R. § 4.97, Diagnostic Code 
6845 (2002)) depend upon the results, in part, of pulmonary 
function testing, the Board is unable to evaluate the 
veteran's claim.  The Board notes that the law is clear that 
when it is not possible to separate the effects of the 
service-connected condition from a nonservice-connected 
condition, 38 C.F.R. § 3.102 clearly dictates that such signs 
and symptoms be attributed to the service-connected 
condition.  See Mittleider v. West, 11 Vet. App. 181 (1998).  
Based on the foregoing, the Board is of the opinion that the 
veteran should be afforded another VA examination for the 
purpose of determining, if possible, the degree to which the 
veteran's lung function impairment is due to the service-
connected disability.

Therefore, in order to give the veteran every consideration 
with respect to the present appeal and to ensure due process, 
it is the Board's opinion that further development of the 
case is necessary.  Accordingly, this case is REMANDED for 
the following actions:

1.  The RO should consider the 
veteran's claims under the VCAA.  In 
doing so, the RO is asked to ensure 
that the notification and assistance 
requirements of the VCAA are satisfied, 
including notifying the veteran of the 
information or evidence necessary to 
substantiate a claim and the division 
of responsibilities between the VA and 
the veteran for obtaining this 
evidence.  The RO must ensure that all 
VCAA notice obligations are satisfied 
in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), the 
recent decision in Paralyzed Veterans 
of America v. Secretary of Veterans 
Affairs, No. 02-7007, -7008, -7009, -
7010 (Fed. Cir. Sept. 22, 2003), as 
well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent. 

2.  The veteran should be afforded an 
examination to ascertain the nature and 
etiology of any lung function 
impairment.  Any and all indicated 
evaluations, studies, and tests deemed 
necessary by the examiner should be 
accomplished.  The examiner is 
requested to review all pertinent 
records associated with the claims file 
and to the extent possible, the 
examiner should dissociate the 
residuals manifested from the service-
connected asbestos exposure 
characterized as pleural adhesions and 
thickening from the nonservice-
connected asthma or chronic obstructive 
pulmonary disease.  The response to 
this question must be in terms of the 
nomenclature of the applicable rating 
schedule criteria.  See 38 C.F.R. 
§ 4.97, Diagnostic Codes 6833, 6845 
(2002).  If this cannot be done, the 
examiner should note it in the report.  
See Mittleider v. West, 11 Vet. App. 
181 (1998) (When it is not possible to 
separate the effects of the 
service-connected condition versus a 
nonservice- connected condition, 38 
C.F.R. § 3.102 requires that reasonable 
doubt be resolved in the claimant's 
favor, thus attributing such signs and 
symptoms to the service-connected 
disability.)  A clear rationale for all 
opinions would be helpful and a 
discussion of the facts and medical 
principles involved would be of 
considerable assistance to the Board.  
Since it is the important "that each 
disability be viewed in relation to its 
history [,]" 38 C.F.R. § 4.1 (2002), 
copies of all pertinent records in the 
veteran's claims file or, in the 
alternative, the claims file, must be 
made available to the examiner for 
review.

When the development requested has been completed, the case 
should be reviewed by the RO on the basis of additional 
evidence.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a Supplemental 
Statement of the Case and be afforded a reasonable 
opportunity to respond before the record is returned to the 
Board for further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional 


office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No 
action is required of the veteran until he is notified.



	                  
_________________________________________________
	S. L. KENNEDY
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



